IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-11-00178-CR

GWENDOLYN GAIL OLLIE,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                      From the County Court at Law No. 1
                             Brazos County, Texas
                      Trial Court No. 07-00485-CRM-CCL1


                           MEMORANDUM OPINION


      Appellant filed a pro se notice of appeal of her DWI conviction and moved the

trial court to appoint counsel for her appeal. After a hearing, the trial court found that

Appellant was not indigent and denied appointed counsel. The Clerk’s Record reflects

that Appellant thereafter sent to the trial court a handwritten letter dated April 4, 2011

and signed by Appellant. Appellant’s letter states that, because Appellant cannot afford

an attorney for her appeal, she is withdrawing her request (to appeal). Also on April 4,

2011, the trial court signed a jail order stating in part that Appellant withdrew her
appeal that day. Appellant signed that order, and by signing it, she acknowledged,

agreed, and understood the order’s terms.

         We have not issued a decision in this appeal, and Appellant personally signed

the document withdrawing her appeal. See TEX. R. APP. P. 42.2(a). This appeal is

therefore dismissed.



                                               REX D. DAVIS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed July 6, 2011
Do not publish
[CR25]




Ollie v. State                                                                  Page 2